Case: 20-60450     Document: 00515715966         Page: 1     Date Filed: 01/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 22, 2021
                                  No. 20-60450                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Judy Harmon,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                           USDC No. 1:16-CR-38-10


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Judy Harmon, federal prisoner # 17940-042, appeals the district
   court’s denial of her motion for compassionate release pursuant to 18 U.S.C.
   § 3582(c)(1)(A). She argues that the district court erred in denying her
   motion because she is at high risk of severe illness or death from COVID-19


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60450         Document: 00515715966              Page: 2       Date Filed: 01/22/2021




                                          No. 20-60450


   as she is 52 years old and obese with a body mass index of 36. She further
   asserts she has no violent criminal history, poses no danger to the
   community, has no disciplinary convictions, has done volunteer work and
   taken educational courses, and has a reentry plan to live with her daughter.
   In addition, she argues the Federal Public Defender appointed to represent
   her in the district court was ineffective. 1
           A § 3582(c)(1)(A) compassionate release motion may be filed by a
   defendant “after [he] has fully exhausted all administrative rights to appeal a
   failure of the Bureau of Prisons [BOP] to bring a motion on the defendant’s
   behalf or the lapse of 30 days from the receipt of such a request by the warden
   of the defendant’s facility, whichever is earlier.” § 3582(c)(1)(A). The pre-
   filing administrative exhaustion requirement is not jurisdictional, but it is a
   mandatory claim-processing rule. See United States v. Franco, 973 F.3d 465,
   467-68 (5th Cir. 2020), cert. denied, 2020 WL 7132458 (U.S. Dec. 7, 2020)
   (No. 20-5997). In Franco, the court noted that “[t]he First Step Act, in clear
   language, specifies what a defendant must do before [he] files a motion for
   compassionate release in federal court.” 973 F.3d at 468. The court held
   that, because the Government properly raised the rule requiring exhaustion
   in the district court, “the court must enforce the rule.” Id. (internal
   quotation marks and citation omitted; emphasis in original).
           In this case, the Government properly raised the exhaustion rule in
   the district court, and Harmon did not dispute that, prior to filing her motion,
   she failed to file a motion with the warden. Accordingly, we affirm the district



           1
             For the first time on appeal, Harmon asserts that she is experiencing deteriorating
   physical and mental health due to the aging process and that she was a “long time smoker”
   before incarceration. We decline to consider these arguments because Harmon has not
   demonstrated extraordinary circumstances warranting this court’s review in the first
   instance. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).




                                                2
Case: 20-60450        Document: 00515715966       Page: 3    Date Filed: 01/22/2021




                                   No. 20-60450


   court’s denial of Harmon’s motion on the ground that she failed to exhaust
   her administrative remedies. See Franco, 973 F.3d at 468; see also United
   States v. Chacon, 742 F.3d 219, 220 (5th Cir. 2014).
          In addition, Harmon has not shown that the district court abused its
   discretion in denying her motion on the merits.          The district court
   determined Harmon did not establish that she had a specific health condition
   that constituted an extraordinary and compelling reason for compassionate
   release and that release was not warranted due to her conviction of a serious
   drug offense, her failure to show she was not a danger to the community, and
   her failure to show how the pandemic had impacted her or warranted her
   immediate release. Harmon’s arguments do not establish that the district
   court based its decision on an error of law or a clearly erroneous assessment
   of the evidence when it determined that the 18 U.S.C. § 3553(a) factors
   weighed against a compassionate release sentence reduction. See United
   States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020); see also United States
   v. Batiste, 980 F.3d 466, 469 (5th Cir. 2020). Her disagreement with how the
   district court balanced the § 3553(a) factors is insufficient to establish an
   abuse of discretion and “is not a sufficient ground for reversal.” Chambliss,
   948 F.3d at 694.
          AFFIRMED.




                                         3